Title: Jonathan Williams, Jr., to the American Commissioners, 16 July 1778
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honourable Gentlemen
Passy 16 July 1778.
In consequence of the Remittance made to me by Mr. Delap of Bordeaux I have written the inclosed Letter to the officers and people of the Ranger, which if you approve please to return to be copied and forwarded. I have the honour to be with great Respect Your most obedient Servant
Jona Williams J
The Honble The Ministers Plenipotentiary of the United States.
 
Notation: J. Williams 16 July 1778. to Commrs
